DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear how the columns can “comprise” part of the frame (line 2) and also be “operably connected to the frame” at the same time.  The amendment has made the claim indefinite and it is suggested that “operably connected to the frame” and “operably connected to the frame and” be deleted from lines 3 and 9.
Regarding claims 3 and 14, it is unclear whether the “housing” is the same as or different from the “casing” recited in claims 1 and 9.  For examination it is understood that they refer to the same thing.  Claims 2 and 4-8 are rejected for depending from an indefinite parent claim.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 1, 2021 was filed after the mailing date of the non-final office action on October 6, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9, 11-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czabala et al. (6,190,441).
Czabala et al. ‘441 teach a compact oxygen generator comprising a frame (12) that includes nitrogen-selective zeolite columns (16,18) integral with a hollow, pressurized product storage column (24), top and bottom cover plates (30,40) that mate with the frame to form a casing around the columns, and a compressor (10) for feeding air to the zeolite columns, wherein each column includes an inlet and an outlet and the outlets of the zeolite columns are fluidly connected to the storage column via a check valve (98) that is outside of the frame (see figures, col. 2, line 49 to col. 3, line 12, col. 3, line 58 to col. 4, line 10, col. 5, lines 3-6).  Regarding claims 8 and 11, the type of gas .

Claim(s) 1-3, 6-9, 11-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cole (5,578,115).

Cole ‘115 teaches a compact oxygen generator comprising a frame (31) that includes nitrogen-selective zeolite columns (56,57) integral with a hollow, pressurized product storage column (58), top and bottom cover plates (33,34) that mate with the frame to form a casing around the columns, and a compressor (64) for feeding air to the zeolite columns, wherein each column includes an inlet and an outlet and the outlets of the zeolite columns are fluidly connected to the storage column via check valves (67,78) that are outside of the frame (see figures, col. 3, line 1 to col. 4, line 20, col. 4, lines 55-65, col. 5, lines 27-33).  Regarding claims 8 and 11, the type of gas stored does not structurally limit the device in a way that distinguishes over the prior device, which is capable of handling nitrogen.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over any one of Czabala et al. ‘441 or Cole ‘115.
Any one of Czabala et al. ‘441 or Cole ‘115 discloses all of the limitations of the claim except that the storage column is pressurized to about 125 psi.  Absent a proper showing of criticality or unexpected results, the storage pressure is considered to be a parameter that would have been routinely optimized by one having ordinary skill in the art at the time of the invention in order to provide a sufficient supply of purified oxygen to an end user without requiring excessively strong vessel walls to hold pressurized gas.
Claims 4, 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over any one of Czabala et al. ‘441 or Cole ‘115 in view of Rarig et al. (7,947,118).
Any one of Czabala et al. ‘441 or Cole ‘115 discloses all of the limitations of the claims except that the beds include a desiccant layer.  Rarig et al. ‘118 disclose an oxygen generator comprising adsorbent columns (101) including a desiccant and nitrogen selective adsorbent (see col. 8, lines 19-27).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the adsorbent bed of any one of Czabala et al. ‘441 or Cole ‘115 by using a pretreatment layer of moisture adsorbent in order to improve the performance of the nitrogen sorbent by protecting it from moisture poisoning which would block its pores from receiving nitrogen molecules, and also to provide dehumidified oxygen when the end use requires it.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner agrees with applicant’s arguments relating to the previous 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose oxygen generator arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl